DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In a slide device, comprising: an upper rail to which a slide seat for a vehicle is attached; a slide rail to which the upper rail is slidably attached; a light emitter; and an attachment portion that attaches the light emitter to an element of the device, prior art fails to show or suggest an attachment portion that attaches the light emitter to the upper rail, wherein the attachment portion is attached to the upper rail such that the light emitter is arranged outside the slide rail.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Salter et al. (9,694,741) discloses a light emitting element [46] on the seat [12] of in a sliding device of a vehicle automobile.
EP 3 738 818 has the same applicant and a common inventor as the instant invention and does not beat the filing/371(c) date of the instant invention.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/LAURA K TSO/Primary Examiner, Art Unit 2875